Title: To Benjamin Franklin from John Jay, 11 March 1781
From: Jay, John
To: Franklin, Benjamin


Dr SirMadrid 11 March 1781
You will find herewith enclosed an Extract of a sensible priv. Letter I recd. from the Secy of Congress on the Subject of their Finances—you will publish it or not as circumstances may render expedient.
A Variety of Circumstances lead me to suspect that Negotiations for Peace are in agitation in pursuance of the Emperors proffered Mediation—you probably know more of the Matter than I do—if you should have heard Nothing I wish to know it—on the contrary if you shd have had such Intelligence on the subject as yr Situation gives you a Right to expect I shall be content without particulars which Prudence may forbid trusting to paper.
I shall very soon send you a concise State of american affairs here which it may perhaps be proper to communicate to Count D Vergennes.
God bless you my Dr Sir I am Your friend & servt
J. J
Doctr franklin
 
Notation: To Doct franklin 11 March 1781
